      Case 1:18-cv-02856-TJK-RMM Document 53 Filed 05/15/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES SOCCER FEDERATION
FOUNDATION, INC.,

               Plaintiff/Counter-Defendant,
                                                        Civil Action No. 1:18-cv-02856-TJK
       v.

UNITED STATES SOCCER FEDERATION, INC.,

               Defendant/Counter-Plaintiff.


                      STIPULATION OF VOLUNTARY DISMISSAL

       IT IS STIPULATED AND AGREED, by and between Plaintiff/Counter-Defendant

United States Soccer Federation Foundation, Inc. and Defendant/Counter-Plaintiff United States

Soccer Federation, Inc. that pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure,

this action, and all claims and counterclaims asserted by the parties against each other therein,

are hereby voluntarily dismissed with prejudice.

QUINN EMANUEL URQUHART & SULLIVAN, LLP             CROWELL & MORING LLP

By: /s/ Robert L. Raskopf                          By: /s/ Kent B. Goss
   Robert L. Raskopf (admitted pro hac vice)          David J. Ervin (D.C. Bar # 445013)
   Todd Anten (admitted pro hac vice)                 1001 Pennsylvania Avenue NW
   Julia M. Beskin (admitted pro hac vice)            Washington, D.C. 20004
   51 Madison Avenue, 22nd Floor                      Tel: (202) 624-2622
   New York, NY 10010                                 DErvin@crowell.com
   Tel: (212) 849-7000
   robertraskopf@quinnemanuel.com                      Kent B. Goss (admitted pro hac vice)
   toddanten@quinnemanuel.com                          515 South Flower Street, 40th Floor
   juliabeskin@quinnemanuel.com                        Los Angeles, CA 90071
                                                       Tel: (213) 443-5504
    Scott E. Lerner (D.C. Bar #1024964)                KGoss@crowell.com
    1300 I Street NW, 9th Floor
    Washington, D.C. 20005                             Molly A. Jones (admitted pro hac vice)
    Tel: (202) 538-8000                                3 Embarcadero Center, 26th Floor
    scottlerner@quinnemanuel.com                       San Francisco, CA 94111
                                                       Tel: (415) 986-2800
Counsel for Plaintiff/Counter-Defendant United         MoJones@crowell.com
States Soccer Federation Foundation, Inc.
                                                   Counsel for Defendant/Counter-Plaintiff
                                                   United States Soccer Federation, Inc.
